Case 1:18-cv-25398-FAM Document 46 Entered on FLSD Docket 06/08/2020 Page 1 of 3


                         UNITED STATES DISTRICT COURT FOR THE
                             SOUTHERN DISTRICT OF FLORIDA
                                     Miami Division
                               Case Number: 18-25398-CIV-MORENO

  KRISHNAN RAMANATHAN, et. al.,

                 Plaintiffs,
  vs.

  FINANCIAL ALLIANCE LTD, et. al.,

                 Defendants.

 - - - - - - - - - - - - - - - - -I
                     FIN AL DEFAULT JUDGMENT
        THIS CAUSE came before the Court upon the Plaintiffs' Motion for Default Judgment

 against Defendants German Lillevali, Oleg Lillevali, Irina Korytina, Financial Alliance Ltd, and

 Stream Network Advisory Ltd. (D.E. 42).

        The Motion and supporting Exhibits show that Plaintiffs collectively suffered $10,751,790

 in actual damages:

                                 Plaintiff           Actual Damages
                            Ramanathan              $           300,000
                             Pogosyan               $           657,109
                             Koryukin               $           760,166
                             Yusupov                $         8,108,315
                            Khomyakov               $           423,796
                           Shcherbakova             $           502,404
                               Total Actual
                                                    $        10,751,790
                                Dama2es

        Under the plain language of the Racketeer Influenced and Corrupt Organizations Act, the

 final judgment must reflect an amount that is three times the amount of actual damages. See 18

 U.S.C. § 1964(c) ("Any person injured ... by reason of a violation of section 1962 of [the RICO

 Act] may sue therefor ... and shall recover threefold the damages he sustains and the cost of the

 suit .... "). The amount to be trebled consists solely of Plaintiffs' actual damages. See Allstate
Case 1:18-cv-25398-FAM Document 46 Entered on FLSD Docket 06/08/2020 Page 2 of 3


 Ins. Co. v. Palterovich, 653 F. Supp. 2d 1306, 1333 (S.D. Fla. 2009). Here, three times the amount

 of Plaintiffs' actual damages ($10,751,790) is $32,255,370.

        As for interest, post-judgment interest "shall be calculated from the date of the entry of the

 judgment, at a rate equal to the weekly average 1-year constant maturity Treasury yield, as

 published by the Board of Governors of the Federal Reserve System, for the calendar week

 preceding the date of the judgment." See 28 U.S.C. § 1961 (a). And where, as here, the controlling

 federal statute is silent as to the manner of computing pre-judgment interest, the choice of a rate

 of pre-judgment interest is within the discretion of a federal court. Allstate Ins. Co., 653 F. Supp.

 2d at 1328-29 (citing Indus. Risk Insurers v. MA.N Gutehoffnungshutte GmbH, 141 F.3d 1434,

 1446-47 (11th Cir. 1998)). This decision is usually guided by principles of reasonableness and

 fairness, by relevant state law, and by the relevant post-judgment interest rate. Id. at 1329 (citing

 In re Int'/ Admin. Servs., Inc., 408 F.3d 689, 710 (11th Cir. 2005)). Here, the Court finds that the

 post-judgment interest rate is a reasonable and a fair rate for pre-judgment interest as well.

        Therefore, having considered the Motion, the attached Exhibits, the pertinent portions of

 the record, and being otherwise fully advised in the premises, it is

        ADJUDGED that:

        (1) The Motion for Default Judgment (D.E. 42) is GRANTED;


        (2) A Final Default Judgment is entered in favor of Plaintiffs and against
            Defendants German Lillevali, Oleg Lillevali, Irina Korytina, Financial Alliance
            Ltd, and Stream Network Advisory Ltd., jointly and severally, for the sum of
            $32,255,370, sustained collectively by all Plaintiffs;

        (3) Plaintiffs shall also be awarded post-judgment interest, at the statutory rate
            under 28 U.S.C. § 1961, from the date that the judgment is entered;

        (4) Plaintiffs shall also be awarded pre-judgment interest, also at the statutory rate
            under 28 U.S.C. § 1961, from April 1, 2018 through the date of this Order;

        (5) Plaintiffs are also entitled to an award of attorneys' fees and costs; and the Court
            will retain jurisdiction to determine the reasonable amount of attorneys' fees
            and costs based upon a motion that shall be filed by Plaintiffs, along with the
                                                   2
Case 1:18-cv-25398-FAM Document 46 Entered on FLSD Docket 06/08/2020 Page 3 of 3


            necessary supporting documentation in accordance with the Federal and Local
            Rules, within ninety days of the entry of judgment.
                                                                          11'1,
        DONE AND ORDERED in Chambers at Miami, Florida, this           j? ;June 2020.



                                            FfDERICO              NO
                                            lJNITEDSTATES rnsTRICTJUDGE
 Copies furnished to:

 Counsel of Record




                                               3
